DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the limitation “producing the points for the mark in the defined grid on the component by skipping over the adjacent ones of the points in the jump variation in the defined grid comprises optimizing a path that the optics are positioned to individual ones of the points in the defined grid in producing the mark on the component” is lacking written description, because the specification only discloses optimizing a travelling path of a canner, see para.[0027] “a better solution seems to be optimizing the path on which the scanner travels the individual points.” However, the “scanner” is configured to read out the marker made by invention as disclosed in para.[0005] “These markers may then be read out by scanners and/or cameras as long as there are no further process steps of the part which render the mark unreadable, e.g. a painting process”, and “the optics for laser material processing” is optics of a laser device for directing laser to workpiece. Hence the limitation is different from the disclosure of the specification, therefore the limitation “producing the points for the mark in the defined grid on the component by skipping over the adjacent ones of the points in the jump variation in the defined grid comprises optimizing a path that the optics are positioned to individual ones of the points in the defined grid in producing the mark on the component” is a new matter.

Regarding claim 11, the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics at a jump distance of at least two times a spacing in the defined grid” is lacking written description, because the specification only discloses “a jump distance of at least 2x "Dot Spacing" in horizontal as well as vertical direction is enforced” in para.[0027], and it does not relate to position the optics. Therefore the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics at a jump distance of at least two times a spacing in the defined grid” is a new matter.

Regarding claim 12, the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics from a recently generated one of the points to a subsequent one of the points, the subsequent one of the points being outside a 3x3 matrix in the defined grid centered at the recently generated one of the points” is lacking written description, because the specification only discloses “In addition, a "3x3-Dot large exclusion mask" ensures that there are no direct diagonal contact points. Other embodiments of the jump variation, for example. 3x "Dot Spacing" are also conceivable” in para.[0027]-[0028], and it does not relate to position the optics and the subsequent one of the points being outside a 3x3 matrix in the defined grid centered at the recently generated one of the points”. Therefore the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics from a recently generated one of the points to a subsequent one of the points, the subsequent one of the points being outside a 3x3 matrix in the defined grid centered at the recently generated one of the points” is a new matter.

Regarding claim 13, the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises reducing merging of the adjacent ones of the points in the code based on the jump variation” is lacking written description, because the specification only discloses “A merge of points leads to the fact that no sharp contours of the individual points will exist anymore and there is no clear separation between "mountain and valley". This makes subsequent detection of marks difficult or even impossible” in para.[0026], which direct to the result to of distribution of the points for the mark. the specification does not the step of “reducing merging of the adjacent ones of the points in the code based on the jump variation”. Therefore the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises reducing merging of the adjacent ones of the points in the code based on the jump variation” is a new matter.

Regarding claim 17, the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics from a recently generated one of the points to a subsequent one of the points within 2 ms” is lacking written description, because the specification only discloses “FIG. 1 shows the result of the generation of individual marks, which were created by applying 1 ms “laser-on” time at the respective points and then jumping within 2 ms to the next point, where that point was generated by applying again additional laser time (laser on)” in para.[0028], which is silent about “positioning the optics from a recently generated one of the points to a subsequent one of the points within 2 ms”.Therefore the limitation “skipping over the adjacent ones of the points in the jump variation in the defined grid comprises positioning the optics from a recently generated one of the points to a subsequent one of the points within 2 ms” is a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term "high-speed infrared camera" is a relative term which renders the claim indefinite.  The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear that the range of the speed of an infrared camera is considered as "high-speed infrared camera". The metes and bounds of the term "high-speed infrared camera" is indefinite.
For the purpose of examination, the term "high-speed infrared camera" is interrupted to be any infrared camera.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 5,863,473).

    PNG
    media_image1.png
    375
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    91
    245
    media_image2.png
    Greyscale

Regarding claim 1, Ohsawa teaches a method of producing a mark on a component (see title “Process for producing magnetic recording medium”), the method comprising the steps of: 
producing points for the mark in a defined grid on the component [Examiner’s note: the “defined grid” is interpreted to be the positions of the points, and positons of the points are determined by operator’s mentally thinking.] by:
a. positioning optics (optical lens 3) for laser material processing on the component (substrate 1) (as shown in fig.2, positioning optical lens 3 on substrate 1); 
b. applying laser radiation to the surface of the component (see col.4, line 15-17“ focusing a laser beam for texturing a substrate surface to form a multiplicity of microscopic bumps on the substrate surface”); 
c. generating, with the applied laser radiation, a material elevation on the surface of the component (see fig.3 and col.4, line 15-17“ focusing a laser beam for texturing a substrate surface to form a multiplicity of microscopic bumps on the substrate surface”); and 
(See col.4, lines 32-37 “Preferably the modulated laser beam is focused into a spot with a diameter of 1 to 10 μm on the substrate surface in a manner such that microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps and are distributed in a strip region on the substrate surface.” As shown in fig.3, multiple microscopic bumps are formed in series at a predetermined constant spacing between the adjacent bumps, which is skipping one of the points in the grid, and are distributed in a strip region on the substrate surface, the steps of forming bumps, which is steps a-c, are repeatedly performed.)

Regarding claim 2, Ohsawa teaches applying the laser radiation for a duration lasts at least for 1 ms (see col.7, line 27 “the working time required for texturing was about 2 seconds”)..

Regarding claim 6, Ohsawa teaches generating the plurality of the material elevation for the points on the component by repeating steps a-c while skipping over the adjacent ones of the points in the jump variation comprises skipping, in a line-by-line axis of the defined grid of the points, two adjacent ones of the points [Examiner’s note: See the discussion of claim 1, Ohsama teaches the generation of plurality of material elevation on a workpiece. Fig.3 shows a plurality of material elevation are located at specific location, and locations between two elevations are skipped, which is skipping one of the points in the grid. The phrase “defined grid” is determined by operator’s mentally thinking, and the original disclosure of this invention defined the phrase “line-by-line axis of the defined grid of the points” is a pre-work for the workpiece before the steps a-d in claim 1. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece. Since the prior art shows the plurality of material elevation on a workpiece, the arrangement of material elevation including the line-by-line axis is determined by operators mentally thinking.].

Regarding claim 7, Ohsawa teaches generating the plurality of the material elevation for the points on the component by repeating steps a-c while skipping over the adjacent ones of the points in the jump variation comprises skipping, in a diagonal axis of the defined grid of the points, two adjacent ones of the points [Examiner’s note: See the discussion of claim 1, Ohsama teaches the generation of plurality of material elevation on a workpiece. Fig.3 shows a plurality of material elevation are located at specific location, and locations between two elevations are skipped, which is skipping one of the points in the grid. The phrase “defined grid” is determined by operator’s mentally thinking, and the original disclosure of this invention defined the phrase “diagonal axis of the defined grid of the points” is a pre-work for the workpiece before the steps a-d in claim 1. It is inherent that operator performs all necessary pre-works for determination of the mark on the workpiece. Since the prior art shows the plurality of material elevation on a workpiece, the arrangement of material elevation including the diagonal axis is determined by operators mentally thinking.].

Regarding claim 8, Ohsawa teaches generating, with the applied laser radiation, the material elevation on the surface of the component comprises generating the (See col.4, lines 37-38 “The thus-formed bumps preferably have… a height of 1 to 30 μm”).

Regarding claim 9, Ohsawa teaches the positioning of the optics for the laser material processing on the component comprises taking at least 4 ms to generate the material elevation for a subsequent one of the points after the generation of the material elevation for a previous one of the points (See col.6, line 27 “the microscopic bumps formed on the substrate surface preferably have … a spacing of 1 to 50 μm between the outer peripheries of adjacent bumps” and col.7, lines 18-21 “The modulated laser beam was focused through a lens into a spot diameter of 3 μm on an NiP-plated aluminum disc blank with a diameter of 95 mm, rotating at 2,000 rpm and moving in a radial direction at a rate of 1 mm/sec” that discloses the distance between two adjacent bumps, and the moving speed of the laser is 1mm/sec. After simple calculation, positioning time of the optics for laser material processing on the component takes 1-50 ms from a bump to another bumps.)

Regarding claim 10, Ohsawa teaches producing the points for the mark in the defined grid on the component by skipping over the adjacent ones of the points in the jump variation in the defined grid comprises optimizing a path that the optics are positioned to individual ones of the points in the defined grid in producing the mark on the component [Examiner’s note: See the discussion of claim 1, Ohsama teaches producing the points for the mark in the defined grid. Since the “defined grid” is the positions of the points determined by operator’s mentally thinking. The path of the optics corresponds with the locations of the points for the mark in the defined grid, and the determination of the locations of the points for the mark in the defined grid is s a pre-work for the workpiece before the steps a-d in claim 1. Hence, the “optimizing a path that the optics” is a pre-work for the laser device before the steps a-d in claim 1. It is inherent that operator performs all necessary pre-works for setting of the laser device, including optimizing a path that the optics are positioned to individual ones of the points in the defined grid.]

Regarding claim 14, Ohsawa teaches comprising laser material processing the component with a laser material processing head having the optics [Examiner’s note: This claim does not further define the steps of the method in claim 1, i.e. “positioning optics”, “applying laser radiation”, “generating, with the applied laser radiation, a material elevation”, and “generating a plurality of the material elevation”.  Claim 14 does not disclose any further active step is performed. Therefore, no patentable weight is given to this claim.]   

Regarding claim 15, Ohsawa teaches producing the points for the mark in the defined grid on the component comprises producing a two-dimensional label, a data matrix code, or a Quick Response code for the mark [Examiner’s note: See the discussion of claim 1, Ohsama teaches producing the points for the mark in the defined grid on the component. since the points formed in a plate as shown in figs 1 and 3, therefore the points is capable to be used as a two-dimensional label.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 5,863,473) in view of Shepard (US 2002/0134817).
Regarding claim 16, Ohsawa does not explicitly teach qualitatively evaluating the points using a high-speed infrared camera.
However, Shepard teaches a laser processing method, comprising evaluating a laser processing result on a workpiece by an infrared camera (see abstract “A method and apparatus for automated, non-destructive evaluation of spot welds includes a device for heating a sample containing a spot weld, an infrared camera for detecting changes in the surface temperature of the weld, and a computer to acquire and analyze data from the camera.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method of producing a mark on a component of Ohsawa with the evaluating a laser processing result on a workpiece by an infrared camera as taught by Shepard, so that the points of the mark are evaluating by an infrared camera, in order to conduct non-destructive evaluation hat offers an automation option, so that to ensure consistent evaluation results between samples (para.[0004] of Shepard)

	Response to Amendment
With respect to the claim objection, the applicant amended claim 8 on 08/30/2021, which overcomes the claim objection. Therefore the claim objection is withdrawn.



With respect to the double patenting rejection, applicant canceled claim 3 on 08/30/2021, which overcomes the double patenting rejection. Therefore the double patenting rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/CHRIS Q LIU/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761